Case 1:20-cv-01371-DCJ-JPM Document 12 Filed 03/01/21 Page 1 of 1 PageID #: 113




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  ALEXANDRIA DIVISION


 DAVID THOMPSON                                         CASE NO. 1:20-CV-01371

 VERSUS                                                 JUDGE DAVID C. JOSEPH

 D G LOUISIANA L L C ET AL                              MAGISTRATE JUDGE PEREZ-MONTES


                                               ORDER

        Plaintiff has been served more than fourteen (14) days ago with a Notice of Intent to

 Dismiss this case under LR 41.3 for the reason that service of the summons and complaint was

 not made within 90 days of the institution of this civil action and Plaintiff has failed to show

 good cause for this deficiency. Accordingly,

        IT IS ORDERED that this action be dismissed as to X Y Z Employee. This action

 may be reinstated within thirty (30) days for good cause shown.

        For questions regarding this document or transmission, please call our CM/ECF help

 desk at 1-866-323-1101.

        THUS DONE March 1, 2021.



                                                   TONY R. MOORE
                                                   CLERK OF COURT
